Exhibit PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2009 and 2008 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets 1-2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statement of Changes in Members’ Equity 4 Condensed Consolidated Statements of Cash Flows 5-6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7-17 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2009 ASSETS CURRENT ASSETS Cash $ 2,330 Accounts receivable, less allowance for doubtful accounts of $44,323 1,118,494 Inventories 1,963,652 Prepaid expenses and other current assets 32,426 Total Current Assets $ 3,116,902 PROPERTY AND EQUIPMENT, Net 2,048,349 OTHER ASSETS Other assets 85,983 Deferred loan costs, net of accumulated amortization of $15,332 28,952 Intangible assets, net of accumulated amortization of $49,500 220,500 Total Other Assets 335,435 TOTAL ASSETS $ 5,500,686 See accompanying notes to condensed consolidated financial statements. 1 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2009 LIABILITIES AND MEMBERS' EQUITY CURRENT LIABILITIES Line of credit $ 1,442,372 Accounts payable 532,725 Accrued expenses and other current liabilities 225,259 Current maturities of long-term debt 305,067 Capital lease obligations 16,427 Total Current Liabilities $ 2,521,850 OTHER LIABILITIES Long term debt, less current maturities 1,841,623 Capital lease obligations, less current portion 28,914 Total Other Liabilities 1,870,537 TOTAL LIABILITIES 4,392,387 COMMITMENTS AND CONTINGENCIES MEMBERS' EQUITY 1,108,299 TOTAL LIABILITIES AND MEMBERS' EQUITY $ 5,500,686 See accompanying notes to condensed consolidated financial statements. 2 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine MonthsEnded September30, 2009 and 2008 2009 2008 NET SALES $ 6,979,912 $ 13,911,586 COST OF SALES 5,416,963 10,342,554 GROSS PROFIT 1,562,949 3,569,032 OPERATING EXPENSES 2,203,584 1,492,007 OPERATING (LOSS) INCOME (640,635 ) 2,077,025 OTHER EXPENSE Interest expense (142,427 ) (206,466 ) NET (LOSS) INCOME $ (783,062 ) $ 1,870,559 See accompanying notes to condensed consolidated financial statements. 3 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS' EQUITY For the Nine MonthsEnded September 30, 2009 MEMBERS' EQUITY - January 1, 2009 $ 1,891,361 Net loss (783,062 ) MEMBERS' EQUITY - September 30, 2009 $ 1,108,299 See accompanying notes to condensed consolidated financial statements. 4 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ (783,062 ) $ 1,870,559 Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization 289,642 288,021 Amortization expense 27,611 29,160 Provisions for doubtful accounts 24,323 66,560 Changes in operating assets and liabilities: Accounts receivable 399,817 (1,648,498 ) Inventories 313,940 (393,236 ) Prepaid expenses and other current assets 13,279 46,247 Other assets (85,983 ) Accounts payable (395,156 ) 756,457 Accrued expenses and other current liabilities 23,172 9,261 TOTAL ADJUSTMENTS 610,645 (846,028 ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES (172,417 ) 1,024,531 CASH USED IN INVESTING ACTIVITIES Purchases of property and equipment (60,668 ) (110,083 ) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayments) under line of credit 83,184 (484,730 ) Borrowings (repayments) of notes payable 159,796 (264,702 ) Payments on capital lease obligations (11,479 ) (9,672 ) Distributions to shareholders (209,042 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES $ 231,501 $ (968,146 ) See accompanying notes to condensed consolidated financial statements. 5 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued For theNine Months Ended September 30, 2009 and 2008 2009 2008 NET DECREASE IN CASH $ (1,584 ) $ (53,698 ) CASH - Beginning 3,914 57,705 CASH - Ending $ 2,330 $ 4,007 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ 142,976 $ 215,769 Taxes $ $ Non-cash investing and financing activities: Equipment financed $ $ 78,822 See accompanying notes to condensed consolidated financial statements. 6 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY NOTES TO
